Citation Nr: 0328981	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
claimed back injury.  

2.  Whether a notice of disagreement (NOD) may be accepted as 
timely filed in response to an August 1974 RO rating decision 
that denied service connection for residuals of a claimed 
back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran served on active duty from November 1972 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO, which 
found that no new and material evidence had been submitted to 
reopen a claim of service connection for residuals of a 
claimed back injury.  The Board notes that the issue was 
certified as on appeal from a June 2002 denial of reopening, 
but for reasons discussed in more detail below, the Board 
finds that the veteran filed an adequate and timely notice of 
disagreement to the prior denial of reopening in November 
1997.

Additionally, the veteran has appealed the RO's February and 
June 1999 administrative determinations, which found that no 
NOD had been timely received with regard to an August 1974 RO 
rating decision.  

As to the new and material claim, although the veteran 
initially requested a hearing before a Member of the Board in 
Washington, D.C., the veteran withdrew his hearing request in 
May 2003.  

The Board notes a July 2000 Board decision reopened and 
remanded a claim for service connection for a psychiatric 
disorder.  That claim was subsequently granted, in full, by 
the RO in a June 2002 rating decision.  The veteran did not 
disagree with the disability rating assigned to this 
condition or the effective date of the grant.  This issue is, 
therefore, no longer before the Board.

Review of the claims file shows that in October 1998, the 
veteran submitted a notice of disagreement with the reduction 
of the disability rating for his left wrist condition from 20 
to 10 percent.  However, that reduction was effectuated in an 
August 1996 rating decision, and the veteran's NOD was 
clearly untimely.  Therefore, no further action will be taken 
on this issue.



FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims on appeal and 
obtained all relevant and available evidence identified by 
the veteran.  

2.  An August 1974 RO rating decision denied a claim of 
service connection for residuals of a claimed low back 
injury.  Notice of this decision was issued to the veteran on 
September 9, 1974, and he did not submit a timely NOD.  

3.  A May 1997 Board decision determined that no new and 
material evidence had been submitted to reopen a claim of 
service connection for residuals of a claimed back injury, 
specifically finding that the August 1974 RO rating decision 
was final.  

4.  The evidence added to the record since the May 1997 
decision, when viewed in the context of the entire record, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1997 Board decision denying reopening of the 
veteran's claim of entitlement to service connection for 
residuals of a claimed low back injury is final.  38 U.S.C.A. 
§ 7103, 7104 (West 2002).

2.  The evidence received subsequent to May 1997 is not new 
and material, and the requirements to reopen a claim of 
entitlement to service connection for a low back condition 
are not met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7104 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.159 
(2003).  


3.  There is no legal basis for finding that the veteran 
submitted a timely notice of disagreement in response to an 
August 1974 RO rating decision to deny service connection for 
residuals of a claimed back injury.  38 U.S.C.A. § 4005 
(1974); 38 C.F.R. §§ 19.109, 19.110, 19.112, 19.113, 19.114, 
19.115, 19.116, 19.118 (1974).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

Current caselaw makes it unclear whether the VCAA applies to 
this case.  At least one of the claims was filed before 
enactment of the law; however, VA had not finally completed 
adjudication of the claim(s) before the law was passed.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  
Regardless of whether the VCAA applies to these claims, the 
fact is that there has been compliance with this law, as 
discussed in more detail below.  Therefore, to the extent the 
new law is more favorable to the claimant, and to the extent 
it has not prejudiced him since VA has properly notified and 
assisted him, it would be harmless error for the Board to 
consider compliance with the VCAA if it did not, in fact, 
apply to the claims.

As an initial matter, the Board notes that, during the 
drafting of the VCAA, Congress observed that it is important 
to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  With respect to whether a timely NOD was 
filed with the 1974 rating decision, the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim.  Thus, the VCAA is not applicable.  Mason 
v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  Therefore, the following discussion as 
to VCAA compliance pertains to the new and material claim 
only.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

With respect to both VA's duty to notify, the record shows 
that the requirements of the VCAA were set forth in detail in 
the October 2002 statement of the case (SOC).  In this SOC, 
the RO cited to 38 C.F.R. § 3.159(b) and (c) and 38 C.F.R. 
§ 3.159(e) regarding VA's responsibilities with respect to 
identifying and obtaining evidence in support of the claim, 
and the SOC included citation to 38 C.F.R. § 3.159(c)(2)(i) 
and (ii) and 38 C.F.R. § 3.159(c)(3) (specifically, the last 
sentence - "The claimant must provide enough information to 
identify and locate the existing records including the 
custodian or agency holding the records; the approximate time 
frame covered by the records; and, in the case of medical 
treatment records, the condition for which treatment was 
provided."), regarding the veteran's responsibilities to 
identify and obtain evidence in support of his claim.  The 
SOC also explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Furthermore, it appears from the contentions and 
arguments presented by the veteran that he is fully aware of 
the relevant law and evidence germane to his new and material 
claim and issue on appeal, and he is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of this petition to reopen claim.  

Furthermore, in response to the veteran's June 2001 request 
to reopen this claim, the RO sent him a VCAA notification 
letter in August 2001.  That letter specifically told him 
what was needed to substantiate the underlying service 
connection claim.  It also told him information was needed 
regarding where he had received treatment for the claimed 
condition.  He was told what steps VA would take to assist 
him.  Therefore, the Board finds that VA's duty to notify has 
been satisfied with regard to the specific set of 
circumstances of this case.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).

With respect to the above, the Board emphasizes that the 
veteran's arguments on appeal as to both claims are not fresh 
to the Board, but have, instead, been entertained before both 
in the context of petitions to reopen prior claims and 
otherwise.  Specifically, the veteran's primary argument on 
appeal is that service connection is warranted since he 
claims he was diagnosed in service with scoliosis and 
separation examination noted low back pain.  These arguments 
were first considered in an August 1974 RO rating decision, 
from which the veteran did not appeal.  A May 1997 Board 
decision next revisited the issue of the finality of the 
August 1974 RO rating decision, both in the context of 
whether there was clear and unmistakable error (CUE) in the 
denial of service connection for residuals of a back injury, 
and a petition to reopen a claim of service connection for 
residuals of a claimed back injury based on an assertion of 
new and material evidence.  As detailed herein below, the 
Board found that the August 1974 RO rating decision was not 
timely appealed, that it became final, that it was reasonably 
supported by evidence then of record, and that it did not 
involve any CUE.  The May 1997 Board decision was summarily 
affirmed on appeal to the United States Court of Appeals for 
Veterans Claims (Court).  See Court Memorandum Decision, 
dated September 9, 1998.  (A July 2000 Board decision, while 
regarding an anxiety disorder and not a back disorder, again 
found no CUE in the August 1974 RO rating decision, and found 
no new and material evidence to reopen another claim which 
had also been denied in the August 1974 RO rating decision).  
The salient point is that the RO, the Board, and the Court 
have repeatedly advised the veteran, both throughout the 
instant appeal, as well as other appeals regarding his low 
back injury claims, why his petitions and claims fail.  The 
Board can conceive of no additional notification necessary 
under VCAA.  

From review of the claims file, there does not appear to be 
any missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
claim.  In light of the nature of this claim, and as it is 
shown that all relevant records have been obtained, the Board 
finds that additional efforts to assist within the letter and 
spirit of the VCAA are not required.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification provided to the veteran (via the 
August 2001 letter and the October 2002 SOC) essentially 
complied with statutory requirements.  That is, even though 
the notice did request a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See page 4 of August 2001 letter and 
SOC's citation to 38 C.F.R. § 3.159(b)(1).  Since those 
documents were issued, more than one year has passed, so the 
veteran has had ample opportunity to submit evidence and his 
claims were not prematurely adjudicated. 


With respect to VA's duty to assist the veteran, all medical 
records referenced by the veteran have been obtained.  The RO 
obtained treatment records referenced by the veteran in 
previous statements, such as his VA outpatient records.  The 
veteran has made reference to recent treatment from various 
physicians, but a review of the claims file indicates that 
the veteran is referencing VA physicians, and VA records have 
been obtained through 2002.  Additionally, Social Security 
Administration (SSA) records were obtained in November 1995.  
Therefore, there is no indication in the record that relevant 
records exist that have not been obtained.  Furthermore, the 
veteran has not referenced any unobtained evidence that might 
aid his claims or that might be pertinent to his claims.  

With a claim to reopen, such as the back claim in this case, 
VA's responsibility extends to requesting evidence from any 
new source identified by the claimant, and if that evidence 
is then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the appellant a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2003); see also 
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003) (affirming 38 C.F.R. § 3.156 and 
limited duty to assist in claims to reopen).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the appellant of the information 
and evidence needed to substantiate his claim.  Since no new 
and material evidence has been submitted in conjunction with 
the recent claim, an examination is not required.

It appears that VA has done everything reasonably possible to 
notify and assist the veteran, and further delay of the 
appellate review of this case by the Board would serve no 
useful purpose.  Accordingly, in the circumstances of this 
case, additional efforts in accordance with the VCAA would 
serve no useful purpose.  Soyini, 1 Vet. App. 540, 546 
(1991).



II.  Factual Background

The veteran's service medical records were received at the VA 
RO in July 1974, along with verification of his active 
military service.  

The veteran initially raised a claim of entitlement to 
service connection for residuals of a claimed back injury in 
May 1974.  The veteran asserted that a motorcycle accident 
included injuries to the back, and not only the left wrist 
and right finger.  That claim was denied in an August 1974 RO 
rating decision.  Evidence on file indicates that notice of 
the RO's denial was issued to the veteran on September 9, 
1974.  A NOD or other similar document was not filed within 
the year after that decision.  All correspondence received 
within that one-year period dealt with checks for 
compensation or educational benefits.  The next document from 
the veteran concerning his back disorder was received in 
November 1989.  

The veteran petitioned to reopened his claim in November 
1989, and the matter was denied in a March 1991 RO decision 
from which the veteran appealed to the Board.  After the 
completion of Board Remand development in September 1992 and 
July 1994, a May 1997 Board decision found that no new and 
material evidence had been submitted to reopen a claim of 
service connection for a claimed back injury.  

The May 1997 Board decision found, as a matter of fact, that 
the veteran had not timely appealed the August 1974 RO rating 
decision.  The Board also found, as a matter of law, that the 
August 1974 RO rating decision became final, but for any 
submission of new and material evidence to reopen a claim of 
service connection for residuals of a claimed back injury.  

In so doing, the May 1997 Board decision also found, as a 
matter of fact, that the August 1974 RO rating decision to 
deny service connection for residuals of a claimed back 
injury was supported by evidence then of record and by 
prevailing legal authority, and that the August 1974 RO 
rating decision to deny service connection for residuals of a 
back injury was not CUE.  

A September 1998 nonprecedential Memorandum Decision of the 
United States Court of Appeals for Veterans Claims (Court) 
summarily affirmed the May 1997 Board decision.  In October 
1997, the veteran filed a claim to re-rate his disorders for 
purposes of determining entitlement to nonservice-connected 
pension.  Since the medical evidence submitted by the veteran 
addressed his back disorder, the RO's November 1997 rating 
decision also adjudicated whether new and material evidence 
had been submitted to reopen the back claim.  Reopening was 
denied, and the veteran was notified of that decision and his 
appellate rights in November 1997.

In October 1998, the veteran filed a statement indicating 
that he wanted to "re-open [his] claim for service 
connection on a back disability."  At first glance, this 
appears to be another claim; however, partway through the 
statement, the veteran references the November 1997 
adjudication of his pension claim and states, "[w]hy wasn't 
I given service connection on my back . . ."  Although this 
is not as clear as other notices of disagreement (NODs) 
submitted by the veteran on other claims, in that other 
documents clearly state he is submitting a NOD, this 
statement, read liberally, clearly indicates dissatisfaction 
with the RO's continued denial of service connection for his 
back condition.  There is no indication that the RO took any 
action on this NOD, and, in June 2001, the veteran filed 
another claim to reopen.  The Board will consider this issue 
as on appeal, however, from the November 1997 denial of 
reopening, since that is more advantageous to the veteran.

The veteran asserts that he has submitted new and material 
evidence.  He also seeks to, yet again, attack the finality 
of the August 1974 RO rating decision, based on arguments 
previously considered-that the September 9, 1974, notice of 
the August 1974 RO rating decision was inadequate for lack of 
notice of appellate right, and thus tolled the statue of 
limitations for the purpose of filing a timely NOD.  See 
Board decision dated in July 2000 (with regard to the August 
1974 RO rating decision to deny service connection for a 
nervous condition), pages 5 and 6.  



III.  New and Material Evidence 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

As noted above, a May 1997 Board decision denied reopening of 
this claim.  On his appeal to the Court, the veteran 
apparently chose not to appeal the denial of reopening.  The 
Court found that this claim (among others) was abandoned.  
Reconsideration of the May 1997 Board decision has at no time 
been granted.  Therefore, that decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to May 1997 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of a claim.  
Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  (Emphasis 
added.)  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  

The basis of the Board's May 1997 decision to deny the claim 
was that although the evidence shows current back disability, 
no medical evidence links the current back disorder with the 
veteran's prior military service or an incident in service.  

The evidence of record at that time of the Board's May 1997 
decision included the veteran's service medical records, the 
veteran's assertions of a back injury sustained in a March 
14, 1974, motorcycle accident in service, his post-service 
reports of chronic back pain and impairment following the in-
service motorcycle accident, as well as post-service reports 
of VA examinations, VA and private treatment records, and 
records obtained from the Social Security Administration 
(SSA) in November 1995.  

Specifically, an August 1974 VA examination report shows a VA 
examiner's notation of the veteran's history of motorcycle 
injuries to the head, back, fingers, hands and left wrist.  
The examiner reviewed the documented clinical history, and 
observed that the veteran had sustained a fracture of the 
left wrist and a small laceration on the dorsum of his right 
hand, and that, presently, the veteran had no complaints 
referable to these areas and "no other signs of injury."  
The diagnosis was a neuropsychiatric problem, hearing 
problem, and residuals of a motorcycle accident with injuries 
to the head, back, fingers hands and fracture of the left 
wrist.  VA and private treatment records showed occasional 
treatment for complaints of back pain, with notation of the 
veteran's reported history of chronic back pain following a 
back injury in service sustained in motorcycle accident.  The 
VA and private treatment records from the Harvard 
Chiropractic Clinic show continued treatment for back 
disorders.  

The veteran presently petitions to reopen his claim of 
service connection for residuals of a back injury with 
evidence showing continued treatment for variously diagnosed 
back disorders, without nexus to his prior service or the in-
service motorcycle accident.  This evidence, submitted since 
the time of the May 1997 Board decision, is not new and 
material for lack of any medical nexus opinion, linking the 
veteran's current back disability to his prior military 
service or an incident therein.  

The veteran asserts that he has reopened his claim based on 
VA and private treatment records showing treatment for 
current back disability, with notation of the veteran's 
history of back pain since service.  VA treatment records of 
May, June, and July 1997 show notations current low back 
pain, including the diagnoses of a VA anesthesiologist of 
degenerative disease of the lumbar spine, and chronic lumbar 
spine pain.  A VA examination report of August 1997 includes 
the results of X-ray studies of the spine, which are negative 
for any thoracic or lumbar spine pathology.  An August 1997 
VA CT scan report revealed broad based disc bulges at the L3-
4 and L4-5 levels, with associated buckling of the ligamentum 
flavum, but was otherwise normal.  Similarly, private 
treatment records of October 1997 and February 1998 show 
diagnoses of L4-L5 lumbar radiculopathy, with notation that 
the veteran reports the onset of these symptoms in service.  
An April 1998 VA examination report shows a diagnosis of 
chronic low back strain, with notation that the veteran 
associates his symptoms with a motorcycle injury in service.  
Similarly, a March 2001 VA treatment record shows chronic low 
back pain, bilateral L5 irritability, without relation to 
service.  

The evidence submitted since the time of the May 1997 Board 
decision is not new and material as it presents no new 
information since the time of the Board's May 1997 decision.  
Although current low back diagnosis and treatment is shown, 
evidence of this type was previously of record.  The 
additional evidence includes no medical nexus opinion.  While 
various private and VA examiners have noted the veteran's 
reports of chronic back pain following an injury in service, 
a physician's mere transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
LaShore v. Brown, 8 Vet App 406 (1995) (Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence". . . and cannot enjoy 
the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)).  Accordingly, the 
claim on appeal is not reopened.  

In finding so, the Board notes that the newly submitted 
evidence includes the veteran's lay statements relating his 
current back problems with his reported motorcycle injury in 
service.  Similar statements of in-service injury and 
subsequent chronic back pain were previously of record at the 
time of the Board's May 1997 decision.  Thus, this sort of 
repetitious assertion is no more than cumulative and 
redundant, and not "new" as contemplated under 38 C.F.R. § 
3.156(a).  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the May 1997 
Board decision do not support the veteran's contention that 
his current low back disability is causally related to 
service. To be material, the evidence must be (a) relevant in 
that it bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  The 
basis of the Board's denial in 1997 was that there was a lack 
of competent medical evidence linking the veteran's post-
service back disorder(s) to disease or injury incurred during 
service.  That evidence remains lacking in this case.  As the 
additional evidence does not address the issue of nexus, it 
does not bear directly and substantially upon the specific 
matter under consideration, and as such, the evidence is not 
"material" under 38 C.F.R. § 3.156(a).  

Nothing has changed from a medical or factual standpoint 
since the May 1997 Board decision.  The appellant has offered 
no new arguments in his attempt to reopen.  Although he is 
certainly competent to report experiencing any symptoms, his 
allegations alone are not so significant that this claim must 
be reopened. The appellant does not possess medical 
expertise, and he is, therefore, not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  This applies even where the 
appellant has added some additional descriptive details, 
without any showing of how such additional descriptive 
details are of any consequence.  For this reason, his 
allegations are not probative. There is no support for his 
current allegation that he was discharged from service 
because of his back condition.  In sum, he is not competent 
to state that any current back condition was incurred in his 
military service.  There is a complete lack of medical 
evidence indicating that there is any relationship between 
the appellant's back condition and his period of service. 
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The Board notes that the veteran asserted in a July 2001 
statement that the Court had "made a ruling" in the 
September 1998 Order discussed above, that he believes is 
"evidence" he had a chronic back disorder during service.  
In his October 2002 substantive appeal, he continued to argue 
the Court Order showed he had a back disability before 
discharge.  Rather, the Court's 1998 Order merely discussed 
the factual background, including what treatment was shown in 
the service medical records.  That background was addressed 
in previous adjudications of the claim, including the last 
final adjudication by the Board in May 1997.  The Court made 
no rulings in the veteran's favor on this matter, nor found 
that the veteran had, in fact, a back disability during 
service.

With no medical evidence submitted since the time of the 
Board's May 1997 decision, which would indicate that the 
veteran's post-service back disorder was somehow related to 
his prior military service, the point has been reached in 
this case "where it can be said that, all things being equal, 
the evidence being proffered has been fairly considered and 
that further rearticulation of already corroborated evidence 
is, indeed, cumulative."  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992).  Accordingly, the Board finds that the 
evidence received subsequent to May 1997 is not new and 
material and does not serve to reopen the claim for service 
connection for residuals of a claimed back injury.  Until the 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

IV.  Finality of an August 1974 RO Rating Decision

In March and September 1998 and subsequent correspondence, 
the veteran's attorney argued that the time period in which 
to file a timely NOD in response to the August 1974 RO rating 
decision should be tolled, since it is asserted that the 
September 9, 1974, notice did not include notice of appellate 
rights.  In February and June 1999, the RO issued letters 
indicating that the time limit to file a NOD had expired on 
September 9, 1975, and no document then-submitted would be 
accepted as a NOD.  In August 1999, the veteran's attorney 
argued that the denial of timeliness of a NOD was an 
appealable issue and expressed disagreement with the RO's 
determinations.  A SOC was issued in October 2000, and a 
substantive appeal was filed in October 2000.  The appeal did 
not address the timeliness of NOD issue, but merely continued 
to express the veteran's belief that he was entitled to 
service connection for a back condition and that his claim 
had been wrongly denied in 1974.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to the law in effect in 1974, an 
appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and a timely filed substantive 
appeal received in response to a SOC.  The claimant has one 
year from the date of notification of the rating decision to 
file a NOD to initiate the appeal process.  38 C.F.R. 
§ 19.112, 19.113, 19.114, 19.115, 19.116, 19.118 (1974).  
When an appeal is not perfected, a decision becomes final.  

In the instant case on appeal, however, the attorney's 
arguments have already been rejected in a Board decision of 
July 2000, with regard to a petition to reopen a claim of 
service connection for a nervous condition, and a claim of 
CUE in the very same August 1974 RO rating, which (in 
addition to the back injury claim) denied a claim of service 
connection for a nervous disorder.  At least some finality 
should attach to the Board's previous findings of fact and 
conclusions of law regarding the 1974 rating decision.  The 
veteran certainly had an opportunity to appeal those 
determinations to the Court, but did not do so.  To the 
extent the veteran is again raising the exact same arguments, 
he is precluded from doing so by the rules of finality.  The 
Board will not repeatedly consider his arguments that the 
1974 rating decision is not final.  However, to the extent 
his arguments are now presented in a different context, that 
is, within the guise of a claim that a timely NOD was filed, 
as opposed to CUE or other prior claims, the Board will 
briefly address his contentions.

As previously noted by the Board, and in complete rejection 
of the veteran's arguments, he was provided notice of his 
appellate rights in 1974.  He has presented no new facts, 
evidence, or argument as to this particular assertion.  He 
just makes a bald, unsupported statement that he was not 
provided his appellate rights.  The Board extensively 
addressed this contention in the July 2000 rating decision, 
and that analysis stands.  Essentially, the argument is 
rejected for two reasons.  

First, there is a presumption of regularity that applies to 
official acts, and "in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. 
App. 62, 64 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  In this case, 
the appellant's statement alone is insufficient to rebut the 
presumption of regularity.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (applying the presumption of regularity to 
official duties of the RO).  In other words, it is presumed 
that the RO provided the veteran notice of his appellate 
rights when it notified him of the denial of his claim.

Second, even if the RO did not do so, although current case 
law requires notice to the appellant of appellate rights, 
such law and regulations were not in effect at the time of 
the 1974 VA RO decision.  Rather, 38 C.F.R. § 19.109 (1974) 
provided that generally the claimant "will be informed of the 
right to initiate an appeal . . . and the time limit within 
which such notice must be filed".  However, 38 C.F.R. 
§ 19.110 (1974) stated:

While it is contemplated that the agency 
of original jurisdiction will give proper 
notice of the right to appeal and the 
time limit, failure to notify the 
claimant of his right to such appellate 
review or of the time limit applicable to 
a notice of disagreement or substantive 
appeal will not extend the applicable 
period for taking this action.

The language of the above regulation and the intent and 
result of that language is clear and unambiguous and disposes 
of the veteran's arguments in this case.

The only "new" assertion presented by the veteran's 
attorney has to do with tolling of the appeal period.  In 
appropriate circumstances, a statutory filing period may be 
equitably tolled.  See Bailey v. West, 160 F.3d 1360, 1365 
(Fed. Cir. 1998).  Equitable relief is granted rarely, such 
as in a case where a claimant actively pursued judicial 
remedies but has filed a defective pleading or where a 
claimant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.  Pfau 
v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. 
Department of Veterans Affairs, 498 U.S. 89 (1990).  The 
United States Court of Appeals for the Federal Circuit 
specifically held in Bailey that equitable tolling in the 
paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass."  
Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 
13 Vet. App. 525 (2000).  

In the final analysis, by not replying-in any manner-to the 
September 9, 1974, notice of the RO's August 1974 denial of 
his claim, and, thereby, not taking advantage of his right to 
appeal, the veteran failed to exercise necessary diligence in 
pursuit of his 1974 claim.  Equitable relief is not 
appropriate where the claimant has failed to exercise due 
diligence in preserving his or her legal rights.  See Pfau, 
12 Vet. App. at 517.  

To summarize, the veteran has not submitted any evidence in 
support of his assertion that the September 9, 1974, notice 
did not include any notice of appellate rights, but the 
salient point is even if he had, such evidence would provide 
no basis for granting the claim on appeal.  If there is a 
failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal.  38 U.S.C.A. §§ 7105, 7108; Rowell v. Principi, 
4 Vet. App. 9 (1993); See Roy v. Brown, 5 Vet. App. at 556.  
Jurisdiction does indeed matter, and it is not "harmless" 
when VA, during the adjudication process, fails to consider 
the threshold jurisdictional issues.  Id.  

As the veteran failed to file a timely NOD with respect to 
the RO's August 1974 denial of his claim of service 
connection for residuals of a claimed back injury, the Board 
does not have jurisdiction to review the claim, and, pursuant 
to the Board's authority under 38 U.S.C.A. § 7105(c), the 
instant claim on appeal must be dismissed.  


	(CONTINUED ON NEXT PAGE)


ORDER

No new and material evidence has been submitted to reopen a 
claim of service connection for residuals of a claimed back 
injury, and the appeal is denied.  

The claim questioning the finality of an August 1974 RO 
rating decision, based on the tolling of the time period in 
which to file a timely NOD to a September 9, 1974, notice of 
denial, is dismissed.  



	                     
______________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



